Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
1.	The reply filed on 11/12/2021 is not fully responsive to the prior Office Actionbecause of the following omission(s) or matter(s): 
	Applicant has added new claims 3-14 and amended independent claims 1 and 2. 
	However, applicant has not pointed out with specificity, as to where support can be found in the specification for the new limitations (see 2nd to last paragraph of 714.02 in the MPEP and MPEP § 2163.06.). See 37 CFR 1.111. In order to aid the Examiner to provide accurate analysis/interpretations for this amendment and clear rejection, Applicant respectfully required to specifically point support and citation in applicant’s specification for the new limitations.
	Since the above-mentioned reply appears to be bona fide, applicant is givenTWO (2) MONTH or THIRTY (60) DAYS from the mailing date of this notice, whichever

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481. The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652